      Case 1:20-cv-03127-SAB    ECF No. 68    filed 09/11/20   PageID.1551 Page 1 of 9




1    Emily Dodds Powell
     Anna F. Cavnar
2    CALFO EAKES LLP
     1301 Second Avenue, Suite 2800
3    Seattle, WA 98101
     Phone: (206) 407-2210
4    Fax: (206) 407-2224
     Email: emilyp@calfoeakes.com
5           annac@calfoeakes.com

6    Elizabeth B. Wydra (pro hac vice pending)
     Brianne J. Gorod (pro hac vice pending)
7    Dayna J. Zolle (pro hac vice pending)
     CONSTITUTIONAL ACCOUNTABILITY CENTER
8    1200 18th Street NW, Suite 501
     Washington, D.C. 20036
9    (202) 296-6889
     Email: elizabeth@theusconstitution.org
10           brianne@theusconstitution.org
             dayna@theusconstitution.org
11
     Counsel for Proposed Amici Curiae Members of Congress
12

13                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WASHINGTON
14                                AT YAKIMA

15    STATE OF WASHINGTON, et al.,             Case No. 1:20-cv-3127-SAB
                                Plaintiffs,
16                                             MOTION OF MEMBERS OF
               v.                              CONGRESS FOR LEAVE TO FILE
17                                             BRIEF AS AMICI CURIAE
     DONALD J. TRUMP, in his official
                                               IN SUPPORT OF PLAINTIFFS’
     capacity as President of the United
18                                             MOTION FOR PRELIMINARY
     States of America, et al.,
                                               INJUNCTION
19                             Defendants.     Noted for: September 17, 2020
20                                             Without Oral Argument


     MOTION OF MEMBERS OF CONGRESS FOR                                        LAW OFFICES
                                                                          CALFO EAKES LLP
     LEAVE TO FILE BRIEF AS AMICI CURIAE                           1301 SECOND AVENUE, SUITE 2800
     IN SUPPORT OF PLAINTIFFS                                        SEATTLE, WASHINGTON 98101
                                                                  TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB)
      Case 1:20-cv-03127-SAB     ECF No. 68    filed 09/11/20   PageID.1552 Page 2 of 9




1          Pending before the Court is Plaintiffs’ motion for a preliminary injunction,

2    seeking to bar the U.S. Postal Service from continued implementation of certain

3    changes that have significantly affected postal service throughout the nation and that

4    will further interfere with the daily lives of Americans and the November 2020

5    election without the requested relief. The Members of Congress listed herein

6    respectfully request leave to file the accompanying proposed amici curiae brief in

7    support of Plaintiffs’ motion.

8          Proposed amici curiae Richard Blumenthal, Tammy Baldwin, Michael F.

9    Bennet, Cory A. Booker, Sherrod Brown, Benjamin L. Cardin, Thomas R. Carper,

10   Catherine Cortez Masto, Tammy Duckworth, Richard J. Durbin, Kirsten Gillibrand,

11   Mazie K. Hirono, Amy Klobuchar, Patrick Leahy, Edward J. Markey, Jeffrey A.

12   Merkley, Jack Reed, Jacky Rosen, Bernard Sanders, Jeanne Shaheen, Tina Smith,

13   Chris Van Hollen, Elizabeth Warren, Sheldon Whitehouse, and Ron Wyden

14   (collectively, “Members of Congress”) are members of the U.S. Senate, many of

15   whom served when key components of the nation’s laws governing the U.S. Postal

16   Service—including provisions pertinent to this case—were drafted, debated, and

17   passed.   Together, these elected officials represent the states of Connecticut,

18   Wisconsin, Colorado, New Jersey, Ohio, Maryland, Delaware, Nevada, Illinois,

19

20

     MOTION OF MEMBERS OF CONGRESS FOR                                         LAW OFFICES
                                                                           CALFO EAKES LLP
     LEAVE TO FILE BRIEF AS AMICI CURIAE                            1301 SECOND AVENUE, SUITE 2800
     IN SUPPORT OF PLAINTIFFS                                         SEATTLE, WASHINGTON 98101
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 1
      Case 1:20-cv-03127-SAB       ECF No. 68   filed 09/11/20   PageID.1553 Page 3 of 9




1    New York, Hawaii, Minnesota, Vermont, Massachusetts, Oregon, Rhode Island, and

2    New Hampshire.1

3          Based on their experience serving in Congress, the proposed amici understand

4    that the Postal Reorganization Act of 1970, Pub. L. No. 91-375, 84 Stat. 719 (Aug.

5    12, 1970) (codified at 39 U.S.C. § 101 et seq.), as amended by the Postal

6    Accountability and Enhancement Act of 2006, Pub. L. No. 109-435, 120 Stat. 3198

7    (Dec. 20, 2006) (codified at 39 U.S.C. § 3600 et seq.), was designed to ensure that

8    management of the Postal Service remains free from partisan politics and

9    accountable to the American public, particularly when the Postal Service seeks to

10   make nationwide changes in the nature of postal services. They therefore have a

11   substantial interest in ensuring that this Court recognize that when the Postal Service

12   and Postmaster General fail to follow the procedures set forth in 39 U.S.C. § 3661—

13   which requires that the Postal Regulatory Commission and members of the public

14   have the opportunity to weigh in before the Postal Service implements certain

15   changes—they not only violate the plain text of § 3661 but also act counter to

16   Congress’s plan in enacting that legislation.

17         This Court “has ‘broad discretion’ to appoint amicus curiae.” Skokomish

18   Indian Tribe v. Goldmark, No. C13-5071, 2013 WL 5720053, at *1 (W.D. Wash.

19
           1
20             A full listing of proposed amici appears in the attached Appendix.

      MOTION OF MEMBERS OF CONGRESS FOR                                         LAW OFFICES
                                                                            CALFO EAKES LLP
      LEAVE TO FILE BRIEF AS AMICI CURIAE                            1301 SECOND AVENUE, SUITE 2800
      IN SUPPORT OF PLAINTIFFS                                         SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 1:20-cv-3127-SAB) - 2
      Case 1:20-cv-03127-SAB     ECF No. 68    filed 09/11/20   PageID.1554 Page 4 of 9




1    Oct. 21, 2013) (citing Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982),

2    abrogated on other grounds by Sandin v. Conner, 515 U.S. 472 (1995)). “District

3    courts frequently welcome amicus briefs from non-parties if the amicus has unique

4    information or perspective that can help the court beyond the help that the lawyers

5    from the parties are able to provide.” Pakootas v. Teck Cominco Metals, Ltd., No.

6    CV-04-256-LRS, 2011 WL 13238552, at *1 (E.D. Wash. Aug. 25, 2011) (quoting

7    Sonoma Falls Developers v. Nev. Gold & Casinos, Inc., 272 F. Supp. 2d 919, 925

8    (N.D. Cal. 2003)). In addition, participation of amici curiae may be appropriate

9    “where legal issues in a case have potential ramifications beyond the parties directly

10   involved.” Id.

11         An amicus brief is “designed to supplement and assist in cases of general

12   public interest, supplement the efforts of counsel, and draw the court’s attention to

13   law that might otherwise escape consideration.” Cmty. Ass’n for Restoration of

14   Env’t (CARE) v. DeRuyter Bros. Dairy, 54 F. Supp. 2d 974, 975 (E.D. Wash. 1999)

15   (citing Miller-Wohl Co., Inc. v. Commissioner of Labor and Indus., 694 F.2d 203,

16   204 (9th Cir. 1982)); see also, e.g., Russell v. Bd. of Plumbing Exam’rs, 74 F. Supp.

17   2d 349, 351 (S.D.N.Y. 1999) (“The primary role of the amicus is to assist the Court

18   in reaching the right decision in a case affected with the interest of the general

19   public.”); Skokomish Indian Tribe, 2013 WL 5720053, at *2 (granting leave to file

20   because proposed amici may have “unique information or perspective that can help

     MOTION OF MEMBERS OF CONGRESS FOR                                         LAW OFFICES
                                                                           CALFO EAKES LLP
     LEAVE TO FILE BRIEF AS AMICI CURIAE                            1301 SECOND AVENUE, SUITE 2800
     IN SUPPORT OF PLAINTIFFS                                         SEATTLE, WASHINGTON 98101
                                                                   TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 3
      Case 1:20-cv-03127-SAB      ECF No. 68    filed 09/11/20   PageID.1555 Page 5 of 9




1    the court”); Pakootas, 2011 WL 13238552, at *1 (same, and recognizing “legal

2    issues in this case have potential ramifications beyond the parties directly

3    involved”). There is no requirement that amici must be totally disinterested. Funbus

4    Systems, Inc. v. State of Cal. Public Utilities Com’n, 801 F.2d 1120, 1125 (9th Cir.

5    1986); Hoptowit, 682 F.2d at 1260 (upholding district court’s appointment of

6    Department of Justice and United States Attorney of Eastern District of Washington

7    as amici curiae though they supported only one party’s arguments).

8          Here, the proposed amici curiae brief on behalf of Members of Congress

9    satisfies these standards. It discusses, in depth, the federal law that Congress passed

10   to require the Postal Service to follow certain procedures whenever the Postal

11   Service seeks to change the nature of postal services in a way that will generally

12   affect service on a substantially nationwide basis. As the brief explains, by failing

13   to request an opinion from the Postal Regulatory Commission before making certain

14   recent changes, the Postal Service has violated federal law and acted contrary to

15   Congress’s plan in passing that law.

16         Counsel for all parties have consented to the filing of this brief. If the Court

17   grants the motion, the Members of Congress request that the brief be considered filed

18   as of the date of this motion.

19         For the foregoing reasons, leave to file the proposed amici curiae brief should

20   be granted.

      MOTION OF MEMBERS OF CONGRESS FOR                                         LAW OFFICES
                                                                            CALFO EAKES LLP
      LEAVE TO FILE BRIEF AS AMICI CURIAE                            1301 SECOND AVENUE, SUITE 2800
      IN SUPPORT OF PLAINTIFFS                                         SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 1:20-cv-3127-SAB) - 4
     Case 1:20-cv-03127-SAB   ECF No. 68   filed 09/11/20   PageID.1556 Page 6 of 9




1        Dated: September 11, 2020.

2                                Respectfully submitted,

3                                CALFO EAKES LLP

4                                By      /s/ Emily Dodds Powell
                                      Emily Dodds Powell, WSBA# 49351
5                                     Anna F. Cavnar, WSBA# 54413
                                      1301 Second Avenue, Suite 2800
6                                     Seattle, WA 98101
                                      Phone: (206) 407-2210
7                                     Fax: (206) 407-2224
                                      Email: emilyp@calfoeakes.com
8                                             annac@calfoeakes.com

9                               CONSTITUTIONAL ACCOUNTABILITY
                                CENTER
10
                                 By      /s/ Brianne J. Gorod
11                                    Elizabeth B. Wydra (DC Bar No. 483298)
                                         (pro hac vice pending)
12                                    Brianne J. Gorod (DC Bar No. 982075)
                                         (pro hac vice pending)
13                                    Dayna J. Zolle (DC Bar No. 1672633)
                                         (pro hac vice pending)
14                                    1200 18th Street NW, Suite 501
                                      Washington, D.C. 20036
15                                    Phone: (202) 296-6889
                                      Email: elizabeth@theusconstitution.org
16                                            brianne@theusconstitution.org
                                              dayna@theusconstitution.org
17
                                 Counsel for Proposed Amici Curiae Members of
18                                 Congress

19

20

     MOTION OF MEMBERS OF CONGRESS FOR                                     LAW OFFICES
                                                                       CALFO EAKES LLP
     LEAVE TO FILE BRIEF AS AMICI CURIAE                        1301 SECOND AVENUE, SUITE 2800
     IN SUPPORT OF PLAINTIFFS                                     SEATTLE, WASHINGTON 98101
                                                               TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 1:20-cv-3127-SAB) - 5
     Case 1:20-cv-03127-SAB      ECF No. 68   filed 09/11/20   PageID.1557 Page 7 of 9




1                                       APPENDIX:

2                               LIST OF PROPOSED AMICI

3       Blumenthal, Richard
         Senator of Connecticut
4
        Baldwin, Tammy
5        Senator of Wisconsin

6       Bennet, Michael F.
         Senator of Colorado
7
        Booker, Cory A.
8        Senator of New Jersey

9       Brown, Sherrod
         Senator of Ohio
10
        Cardin, Benjamin L.
11       Senator of Maryland

12      Carper, Thomas R.
         Senator of Delaware
13
        Cortez Masto, Catherine
14       Senator of Nevada

15      Duckworth, Tammy
         Senator of Illinois
16
        Durbin, Richard J.
17       Senator of Illinois

18      Gillibrand, Kirsten
         Senator of New York
19
        Hirono, Mazie K.
20       Senator of Hawaii

     APPENDIX                                                                 LAW OFFICES
                                                                          CALFO EAKES LLP
     (Case No. 1:20-cv-3127-SAB) - 1A                              1301 SECOND AVENUE, SUITE 2800
                                                                     SEATTLE, WASHINGTON 98101
                                                                  TEL (206) 407-2200 FAX (206) 407-2224
     Case 1:20-cv-03127-SAB      ECF No. 68   filed 09/11/20   PageID.1558 Page 8 of 9




1                          LIST OF PROPOSED AMICI – cont’d

2       Klobuchar, Amy
         Senator of Minnesota
3
        Leahy, Patrick
4        Senator of Vermont

5       Markey, Edward J.
         Senator of Massachusetts
6
        Merkley, Jeffrey A.
7        Senator of Oregon

8       Reed, Jack
         Senator of Rhode Island
9
        Rosen, Jacky
10       Senator of Nevada

11      Sanders, Bernard
         Senator of Vermont
12
        Shaheen, Jeanne
13       Senator of New Hampshire

14      Smith, Tina
         Senator of Minnesota
15
        Van Hollen, Chris
16       Senator of Maryland

17      Warren, Elizabeth
         Senator of Massachusetts
18
        Whitehouse, Sheldon
19       Senator of Rhode Island

20      Wyden, Ron
         Senator of Oregon
     APPENDIX                                                                 LAW OFFICES
                                                                          CALFO EAKES LLP
     (Case No. 1:20-cv-3127-SAB) - 2A                              1301 SECOND AVENUE, SUITE 2800
                                                                     SEATTLE, WASHINGTON 98101
                                                                  TEL (206) 407-2200 FAX (206) 407-2224
      Case 1:20-cv-03127-SAB     ECF No. 68   filed 09/11/20   PageID.1559 Page 9 of 9




1                             CERTIFICATE OF SERVICE

2          I hereby certify that on September 11, 2020, the foregoing document was filed

3    with the Clerk of the Court, using the CM/ECF system, causing it to be served on all

4    counsel of record.

5          Dated: September 11, 2020.
                                                  /s/ Erica Knerr
6                                                     Erica Knerr

7

8

9

10

11

12

13

14

15

16

17

18

19

20

     CERTIFICATE OF SERVICE                                                     LAW OFFICES
                                                                            CALFO EAKES LLP
     (Case No. 1:20-cv-3127-SAB) - 1                                 1301 SECOND AVENUE, SUITE 2800
                                                                       SEATTLE, WASHINGTON 98101
                                                                    TEL (206) 407-2200 FAX (206) 407-2224
